DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0033952 A1 to Schroeter et al. (“Schroeter”) in view of U.S. Patent Publication No. 2013/0254196 A1 to Babu et al. (“Babu”).  
As to claim 1, Schroeter discloses an apparatus comprising at least one processor, and at least one memory including a computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor (Schroeter: fig 1-6), to cause the apparatus to:
define a functionality of a system  (Schroeter: fig 5-6, [0052-61]: production process 32 represented by stored simulation model (define a functionality of a system)19 … a copy of the simulation model running on simulation virtual machine 7 instantiated on at least one remote server 1 2 and emulating virtual machines 9 10 and simulation machine 7 configured to exchange data in same way as it is engineered for interaction between real DCS 30 and production process 32 [0055] …), 
first device category) 22 or data communication device (second device category) 20 24 of DCS is installed … emulators no longer combined in single template, it becomes possible to automatically reflect changes made to engineered DCS in test environment [0048]);
define a configuration of the system  (Schroeter: fig 5-6, [0052-61]: … engineering data 15 of fig 5 contain at least the number, the types and communication configuration information of industrial control devices 40 42 and of communication devices 34-380 41 43 [0052]).
Schroeter did not explicitly disclose determine a plurality of tasks comprised in an application, wherein the application is to be executed by the system (emphasis added).
Specifically, Schroeter discloses determine a plurality of templates comprised in an application, wherein the application is to be executed by the system (emphasis added)( Schroeter: fig 1-3, [0019-48]: the virtual machines created from the virtual machine templates and intended for simulating the DCS (i.e. to perform DCS task(s)) can be referred to as emulating virtual machines [0039] … the orchestration virtual machine starts the emulating virtual machines and configures them according to the communication related information contained in the copy of engineering data (i.e. to perform respective task(s))… the configuration of the DCS elements and/or program code to be executed on corresponding software emulator(s) downloaded from the engineering system to respective emulating virtual machine(s) and, then, the tests of the DCS can be performed immediately [0040]).
 did not explicitly disclose determine a plurality of tasks comprised in an application, wherein the application is to be executed by the system (emphasis added)
Babu discloses determine a plurality of tasks comprised in an application, wherein the application is to be executed by the system (emphasis added)( Babu: fig 6-10, [0018-22;51-114]: fig 8 … custom training benchmark includes two job templates: data-generation template and data-processing template  and these two templates instantiate in different ways create multiple job executions unlike fixed benchmark … the jobs created by custom are generated such that different tasks (plurality of tasks) within these jobs (plurality of tasks comprised in an application) behave different in terms of their CPU, I/O memory and network usage and, thus, these custom produce more diverse training samples per job execution than apriori or fixed … the training benchmark has to be run only once, or with few repetitions, per target cluster resource (wherein the application is to be executed by the system) … the training samples for each source-to-target cluster pair are available from these runs (wherein the application is to be executed by the system) [0070]).
Schroeter and Babu are analogous art because they are from the same field of endeavor with respect to templates.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Babu into the apparatus by Schroeter.  The suggestion/motivation would have been to provide templates that instantiate in different ways create multiple job executions unlike fixed benchmark … the jobs created by custom are generated such that different tasks within these jobs behave different in terms of their CPU, I/O memory and network usage and, thus, these custom produce more diverse training samples per job execution than apriori or fixed  (Babu: [0070]).  
Schroeter and Babu further disclose simulate, using a simulation environment, execution of the application in the system when the tasks comprised in the application are assigned to be executed by the first device or the second device (Babu: fig 6-10, [0018-22;51-114]: fig 8 … simulation involves simulate, using a simulation environment …) [0102] … a job configuration recommender can solve the problem: Given program p to be run on input data d and cluster resource r (execution of the application in the system when the tasks comprised in the application are assigned to be executed by the first device or the second device … or third device … or n device), find the setting of configuration parameters that gives the best performance predicted … job configuration recommender used to address the problem by making what-if calls with settings of configuration parameters selected through enumeration and search over the space S (execution of the application in the system when the tasks comprised in the application are assigned to be executed by the first device or the second device … or third device … or n device) [0105]);
based on the simulation, modify the assignment of the tasks (Babu: fig 6-15, [0018-22;51-124]: fig 8 … virtual job profile contains detailed dataflow and cost information estimated at each task and phase level for hypothetical job2 (j1 j2 j3 … jn – see with [0070] - each simulation job j(1 …n) modify the assignment of the tasks), what-if engine uses a task scheduler simulator, along with job profiles and information on cluster resources, to simulate the scheduling and execution of tasks in job j2 (j1 j2 j3 … jn – see with [0070] - each simulation job j(1 …n) modify the assignment of the tasks) and the answer to the what-if question e.g. predicted running time, amount of local I/O, visualization of task execution, timeline and the like made available from each simulated job j(1 …n) [0104] … fig 15 … user can use timeline views to visualize execution of job under new settings (based on the simulation, modify the assignment of the tasks) … the visualizer generates a virtual job profile for the job in the hypothetical setting [0122]… the user can then export the configuration settings as an XML file that is used when similar jobs have to be run in the future [0124]);
distribute the application to the system (Babu: fig 6-15, [0018-22;51-124]: fig 8-9 … a job configuration recommender used to solve the problem given program p to be run on input data d and cluster resources r, find the setting of based on the simulation, modify the assignment of the tasks) … the visualizer generates a virtual job profile for the job in the hypothetical setting [0122]… the user can then export the configuration settings as an XML file that is used when similar jobs have to be run in the future (distribute the application to the system) [0124]); and
receive data regarding the execution of the application (Babu: fig 6-15, [0018-22;51-124]: fig 15 … again, the user can modify the cluster setup to determine in advance how jobs will behave on production cluster (receive data regarding the execution of the application) … use case is development/test cluster for generating job profiles … using test cluster for testing and debugging programs over small representative datasets (receive data regarding the execution of the application) before running programs, possibly multiple times, on production cluster [0123]).
Same motivation applies as mentioned above to make the proposed modification.
As to claim 2, Schroeter and Babu disclose wherein the first device category corresponds to the performance capabilities of the first device and the second device category corresponds to the performance capabilities of the second device (Babu: fig 6-15, [0018-22;51-124]: fig 8 … jobs created by custom templates generated such that different tasks within jobs behave differently in terms of their CPU, I/O, memory and network usage (wherein device categories corresponds to the performance capabilities) [0070];
Schroeter: fig 1-3, [0019-48]: … in the template, different types of soft emulators required for emulation of the devices and communication means are installed [0017]  … storing in the engineering data at least the number, the types and communication configuration information of the devices … for each possible type of devices a separate virtual machine template with installed soft emulator adapted to respective type (wherein device categories corresponds to the performance capabilities) [0032] … fig 3 … three different virtual machine  a different soft emulator for either control device (first device category) 22 or data communication device (second device category) 20 24 of DCS is installed (wherein device categories corresponds to the performance capabilities) … emulators no longer combined in single template, it becomes possible to automatically reflect changes made to engineered DCS in test environment [0048]).
For motivation, see rejection of claim 1.
As to claim 7, Schroeter and Babu disclose wherein the apparatus is further caused to modify the simulation environment based on the received data regarding the execution of the application (Schroeter: fig 1-3, [0019-48]: with orchestration virtual machine and proposed individual virtual machine templates for DCS element types, it becomes possible to automatically reflect any changes made to the engineered DCS in the test environment of the DCS (caused to modify the simulation environment based on the received data regarding the execution of the application) … this is achieved by arranging to collect the latest engineering data … whenever new data is present … engineering data copied into remote test environment so always kept up to date there (caused to modify the simulation environment based on the received data regarding the execution of the application) [0036-37]).
For motivation, see rejection of claim 1.
As to claim 8, Schroeter and Babu disclose wherein modifying the simulation environment comprises utilizing artificial intelligence (Babu: fig 6-15, [0018-22;51-124]: once training samples are generated, there are many supervised learning techniques available for generating a black-box model M (modifying the simulation comprises utilizing artificial intelligence) … an M5 tree model may be used, for example … tree goes through pruning and smoothing phases to generate a linear regression model for each leaf of the tree … once trained, fields can be input to predict virtual profile for target cluster r2 (modifying the simulation environment comprises utilizing artificial intelligence) [0071-72]).
For motivation, see rejection of claim 1.
claim 10, Schroeter and Babu disclose wherein the second device is an automation device (Schroeter: fig 1-3, [0019-48]: see fig 1 automation devices 4 6 8 and fig 3 control devices 40 42 and actuating parts and sensors in production process 32 [0051]).
For motivation, see rejection of claim 1.
As to claim 12, Schroeter and Babu disclose wherein the system further comprises a third device category (Schroeter: fig 1-3, [0019-48]: fig 3 … three different virtual machine templates shown (a first second third device category) 21 23 25, a different soft emulator for either control device 22 or data communication device  20 24 of DCS is installed … emulators no longer combined in single template, it becomes possible to automatically reflect changes made to engineered DCS in test environment [0048]).
For motivation, see rejection of claim 1.
As to claims 14-15, see similar rejection to claims 1-2, respectively, where the method is taught by the apparatus.
As to claims 18-19, see similar rejection to claims 7-8, respectively.
As to claim 20, see similar rejection to claim 1, where the product is taught by the apparatus.
Claims 3-6, 9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0033952 A1 to Schroeter et al. (“Schroeter”) in view of U.S. Patent Publication No. 2013/0254196 A1 to Babu et al. (“Babu”) and further in view of U.S. Patent Publication No. 2019/0041830 A1 to Yarvis et al. (“Yarvis”).
As to claim 3, Schroeter and Babu disclose wherein the first device comprises a memory space area configured to execute the tasks assigned to the first device (Schroeter: fig 1-3, [0019-48]: … system includes engineering data storage unit (memory space area) for storing engineering data of at least one part of the distributed control system and at least one human machine interface for manipulating the engineering data … engineering data includes a number, type, and communication configuration information for each of the industrial control devices (wherein the first second … n device(s) comprises a memory space area configured to execute the tasks assigned to the first second … n device(s)) and data communication devices of at least part of the distributed control system [0019]).
For motivation, see rejection of claim 1.
Schroeter did not explicitly disclose wherein the first device comprises an isolated memory space area configured to execute the tasks assigned to the first device (emphasis added).
Yarvis discloses wherein the first device comprises an isolated memory space area configured to execute the tasks assigned to the first device (emphasis added) (Yarvis: fig 1-2, [0007-10; 32-59]: CS node 130A designed to host ISA level L1-3 applications in a virtualized environment accomplished by running virtual machines (VMs) … encapsulation means that each VM may have its own virtual resources (compute, storage memory, virtual networks, QoS, security policies etc) isolated from the host and other VMs (the first second …n device(s) comprises an isolated memory space area configured to execute the tasks assigned to the first second … n device(s)) even as each VM may run different operating systems [0053] … using this approach spreads the workload across the CS hardware and isolates resource specific to that group of components while still allowing the applications to communicate with other virtual and physical devices (see with [0053] - the first second …n device(s) comprises an isolated memory space area configured to execute the tasks assigned to the first second … n device(s))… distributing components across VMs increases security by isolating unrelated components from each other, allows independent update of functions and eases integration to allow individual vendors to provide fully functioning VMs into the system (see with [0053] - the first second …n device(s) comprises an isolated memory space area configured to execute the tasks assigned to the first second … n device(s))[0054]).
Schroeter, Babu and Yarvis are analogous art because they are from the same field of endeavor with respect to isolation.
 and Babu.  The suggestion/motivation would have been to provide to host ISA level L1-3 applications in a virtualized environment accomplished by running virtual machines (VMs) … encapsulation means that each VM may have its own virtual resources (compute, storage memory, virtual networks, QoS, security policies etc) isolated from the host and other VMs (Yarvis: [0053]).
As to claim 4, see similar rejection to claim 3 where the apparatus is taught by the apparatus.
As to claim 5, Schroeter, Babu and Yarvis disclose wherein distributing the application to the system further comprises generating an application installation package (Yarvis: fig 12-13, [0106-120]: example application specification may specify alternative implementations in same functionality in application e.g. with each version of functionality implemented by different module, for example, same functionality for two different hardware architectures in a module manifest in following example (table 3) and see table 3 implementations … runtimeoptions … “package” (generating an application installation package)).
For motivation, see rejection of claim 3.
As to claim 6, see similar rejection to claim 5.
As to claim 6, Schroeter, Babu and Yarvis further disclose wherein the application installation package comprises a plurality of application installation packages (Yarvis: fig 12-13, [0106-120]: … control engineer can specify alternative in application specification as follows (see table 4 “modules” – “implementations”) [0115]  … orchestrator may deploy on nodes (plurality) of either of these two example architectures meeting either of these two constraints by picking appropriate software module implementation … the use of self-descriptive module characterizations may be applied to other kinds or types of resources (application installation package comprises a plurality of application installation packages) [0016-117]).

As to claim 9, Schroeter, Babu and Yarvis disclose wherein the first device is an edge gateway (Yarvis: fig 1A-B & 2A-B, [0010]: fig 2B example of edge control node subsystem deployable in architecture of fig 1A).
For motivation, see rejection of claim 3.
As to claim 11, Schroeter, Babu and Yarvis disclose wherein distributing the application comprises distributing the application to the first device (Yarvis: fig 12-13, [0106-120]: … control engineer can specify alternative in application specification as follows (see table 4 “modules” – “implementations”) [0115]  … orchestrator may deploy on nodes (distributing the application to the first second … n device(s)) of either of these two example architectures meeting either of these two constraints by picking appropriate software module implementation … the use of self-descriptive module characterizations may be applied to other kinds or types of resources (distributing the application to the first second … n device(s)) [0016-117]).
For motivation, see rejection of claim 3.
As to claim 16, see similar rejection to claims 3-4 where the method is taught by the apparatus.
 As to claim 17, see similar rejection to claim 5
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0033952 A1 to Schroeter et al. (“Schroeter”) in view of U.S. Patent Publication No. 2013/0254196 A1 to Babu et al. (“Babu”) and further in view of U.S. Patent Publication No. 2019/0109837 A1 to Rakshit et al. (“Rakshit”).
As to claim 13, Schroeter and Babu disclose wherein the system further comprising a connection to cloud computing (Schroeter: fig 1-3, [0019-48]: … whole testing of a distributed control system (DCS) performed on one or more remote devices … such as in private cloud or in public cloud environment … the remote test environment set up and configured automatically via orchestration virtual machine, running in cloud [0034]).
For motivation, see rejection of claim 1.

 did not explicitly disclose wherein the system is an Internet of things system further comprising a connection to cloud computing (emphasis added).
Rakshit discloses wherein the system is an Internet of things system further comprising a connection to cloud computing (emphasis added) (Rakshit: fig 2a-8, [0038-59]: system for simulating workflow refer to fig 2a-8 [0038-39] … computing environments 200 260 300, host system 201, physical assets 217, sensor device(s) 219, IoT device(s) (an Internet of things system …) 221, recording system(s) 223, repository 231, client systems 227 may represent data processing systems 100 utilizing clustered computers and components … for example, embodiments can be used in data center, cloud computing (…further comprising a connection to cloud computing), storage area network (SAN) and NAS [0041]).
Schroeter, Babu and Rakshit are analogous art because they are from the same field of endeavor with respect to simulations.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Rakshit into the apparatus by Schroeter and Babu.  The suggestion/motivation would have been to allow users of digital twins (templates) to selectively define components to concentrate on during simulation, bypass certain component and/or substitute alternative components into the digital twin (template)  providing for overriding values for intermediate simulation results and validating simulation outputs (Rakshit: [0020]).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
A] US 20210260754 – Rodriguez
A method for applying machine learning to an application includes: a) generating a set of candidate parameters by a learner; b) executing a program in at least one simulated application based on the set of candidate parameters and providing interim results of tested sets of candidate parameters based on a measured performance information of the execution of the program; c) collecting a predetermined number of interim results and providing an end result based on a combination of the candidate parameters and the measured performance information by a trainer; and d) generating a new set of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE SISON/Primary Examiner, Art Unit 2455